Citation Nr: 0825267	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-36 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 to January 
1990, plus an additional 4 years,11 months, and 23 days of 
unconfirmed service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during 
service.

2.  Lumbar spine pathology was not identified until the 
veteran sustained an on-the-job injury in 1993. 

3.  The veteran's current low back disorder is unrelated to 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service 
personnel and treatment records; post-service private and VA 
treatment records; and VA examination reports. Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim. See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's service treatment records reflect that he 
complained of right-sided back pain in 1984 after playing 
basketball.  He was diagnosed with paravertebral muscle spasm 
and prescribed medication.  There is no further indication of 
back complaints until 1988, when he reported a three-day 
history of low back pain.  He was diagnosed with muscular 
back pain.  

At the time of service separation, the veteran self-reported 
the 1988 back spasm and the physician related that he had 
been treated with muscle relaxants and physical therapy but 
the clinical evaluation of his spine was normal.  In this 
case, the Board finds that the in-service complaints were 
transitory and resolved without chronic residual prior to the 
veteran's discharge.  As such, the evidence does not support 
a finding of a chronic low back disorder during service.   

Next, post service medical evidence reveals that the veteran 
sustained a work-related injury in early 1993.  In a 
September 1993 report, his private treating physician 
diagnosed mild congenital pars inarticularis abnormality of 
L5, pre-existing, aggravated by occupation, and disk 
desiccation, L3-4, occupationally related.  There was no 
mention made of active duty service; rather the diagnosis was 
rendered in connection with the on-the-job injury.

In December 1993, the veteran underwent a medical evaluation, 
apparently as part of a Workers Compensation claim.  The 
examiner noted that the veteran injured his back while 
digging a trench in his work as a utility worker.  

The veteran reported a past medical history of a racquetball 
injury in 1986 while in-service but noted that his symptoms 
had totally resolved after two days.  Additional back 
injuries included a work-related injury in February 1991 
(more than a year after discharge), and a third (undated) 
injury sustained while repairing a water line, both of which 
he reported had totally resolved.  He denied any motor 
vehicle accidents, any injuries while on active duty, or any 
persisting lower back complaints prior to his injury in April 
1993.

The examiner diagnosed lumbosacral strain, secondary to a 
lifting injury at work in April 1993, and minimal 
degenerative disc disease, L3-4 and L5-S1, with no evidence 
of neural content impingement.   

In this case, the Board emphasizes the multi-year gap between 
discharge from military service (1990) and initial reported 
symptoms related to chronic low back pathology related to an 
on-the-job injury in 1993.  To the extent that active duty 
service was even noted at the time of the evaluations in 
1993, the veteran specifically related that he had not had 
any problems with his back since discharge until the 1993 
work injury.

The veteran's statements are directly against a finding of 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In this case, no health care professional has 
established such a connection.  

The Board has considered the veteran's statements asserting a 
relationship between his back pain and service. In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. See Layno, 6 Vet. App. at 
470. As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

To this end, the veteran emphasizes that his private 
physician diagnosed a "pre-existing" low back disorder, 
characterized as pars inarticularis at L5.  However, the 
Board must point out that the pre-existing disorder was noted 
to be congenital in nature; in other words existing at birth 
(i.e. pre-existing).  To the extent that there was an 
aggravation of the congenital disorder, the physician made a 
specific determination that it was aggravated by his 
occupation, not active duty service.  

Moreover, the Board finds that the contradictions in the 
veteran's statements with respect to his claim for VA 
benefits (that his low back disorder started in service) as 
compared to his statements made to a Workers Compensation 
examiner (that he had no problems with his back until an 
April 2003 work injury) render his statements not credible.  
See Cartright, 2 Vet. App. at 25 (holding that interest in 
the outcome of a proceeding may affect the credibility of 
testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter. The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence. He was 
also asked to submit evidence and/or information in his 
possession to the RO.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Given the absence of in-service evidence of chronic 
manifestations of a low back disorder on appeal, no evidence 
of the disorder for several years after separation, a 
indication of an intervening post-service, work-related 
injury, and no competent evidence of a nexus between service 
and the veteran's claim, a remand for a VA examination would 
unduly delay resolution.

Further, private treatment records have been associated with 
the claims file, including a detailed evaluation and 
statement from a private examiner.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


